 14DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Electric CompanyandInternational Union ofElectrical,RadioandMachineWorkers,AFL-CIO-CLC, and its Local705.Case8-CA-5591October 16, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn May 7, 1970, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief, and the Charging Party filed a briefin answer to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERparty in this kind of dispute. I would dismiss thecomplaint.iWe herebycorrect the Trial Examiner's inadvertent error in referringto the filing date of the unfair labor practice charge asOctober 27, 1969,instead of September 16, 1969.2While we agree with our dissenting colleague that an employer'sobligation to supply relevant and necessary information does not alsoentail the obligation that such information be made available in the exactform requested by a union,we fail to see how the application of thisprinciple can serve to resolve the issue before us In the present case, theTrial Examiner recognized that the Union had no right to insist that theinformationbe providedin the precise manner and form requested.Accordingly,the Trial Examiner found it necessary to determine whetheror not the video tapes offered by Respondent would have served as areasonable substitute for the in-plant job evaluations requested by theUnionIn passing on this question,the Trial Examiner,on the basis of thecredited evidence,concluded that the video tapes would not constitute anecessarily reliable andreasonablyexpeditious substitute for an in-plantevaluationWe can perceive of no legitimate basis for overturning thisfinding ofthe TrialExaminer and, as a consequence,we are constrained toconclude that there was no justification for Respondent's refusalto complywith the Union's request.TRIAL EXAMINER'S DECISIONHAROLD X.SUMMERS,Trial Examiner:In thisproceed-ing, the General Counsel of the National Labor RelationsBoard(herein called the General Counsel and the Board,respectively)issued a complaint' alleging that GeneralElectricCompany (herein, Respondent), at its so-calledDoverWire and Fabrication Operation, had engaged inand was engaging in unfair labor practices within themeaning of 8(a)(1) and (5) of the National Labor RelationsAct (the Act). The answer to the complaint admitted someof its allegations and denied others;in effect,it denied thecommission of any unfair labor practices. Pursuant tonotice, a hearing was held before me at New Philadelphia,Ohio, on December 16, 1969; all parties were afforded fullopportunity to call and examine and to cross-examinewitnesses, to argue orally, and thereafter to submit briefs.Upon the entire record 2 in the case, including myevaluation of the reliability of the witnesses based upon myobservation of their demeanor, I make the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthatRespondent, General Electric Company, NewPhiladelphia,Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.CHAIRMAN MILLER,dissenting:Ihad thought the rule of law to be that while anemployer must supply relevant and necessary infor-mation to a union, he need not supply it in preciselythe form requested. Here the Respondent offeredvideo-tapes as a substitute for the union proposal ofon-site evaluation. The Union's summary rejection ofthe offer is what brought this case to issue. Had theUnion observed the tapes, this entire dispute mighthave been avoided. I do not see that the Act is besteffectuated by encouraging adamant stands by eitherFINDINGS OF FACT1.JURISDICTIONRespondent is a New York corporation with enterprisesin various States of the United States. This proceedinginvolves the plant it operates at Dover, Ohio, known as theDoverWire and Fabrication Operation (herein, Doverplant),where it is engaged in the manufacture ofiThe complaint was issued on October 27, 1969.The unfair laborpractice charge initiating the proceeding was filed on September 16, 19692On or about January 6,1970, Respondent filed a "request"for certaincorrections in the transcript of hearing herein and, on March 31,I issuedan order to show cause why the transcript should not be corrected inspecified respects some but not all of which corrections were contemplatedby Respondent's request.No good cause to the contrary having beenshown,the corrections indicated in the order to show cause(which ishereby received in the record as Trial Examiner'sExhibit 1) are herebyordered made,with the following exceptions the correction proposed bythe show-cause order at page 51,line 9("R-18" for "R-17") will not bemade,in addition to the corrections proposed by the order,"contested" ishereby substituted for "concluded"at page 14, line 22, and"manners" ishereby substituted for "matters"at page 83,line 9 Respondent's request is(Continued)186 NLRB No. I GENERAL ELECTRIC COMPANY15molybdenum wire and fabricated molybdenum parts forthe lamp and electronic industries. Each year, in the courseand conduct of its business operations at this plant,Respondent ships manufactured products valued at morethan $50,000 directly from the Dover plant to pointsoutside the State of Ohio.Respondent is an employer engaged in commerce withinthe meaning of the Act.II.THE UNIONThe charging party herein,InternationalUnion ofElectrical,Radio and Machine Workers,AFL-CIO-CLC,and its Local 705 (herein called the Union3),isa labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and SettingBetween 1966 and 1969, there was a "National Agree-ment" between General Electric Company on the onehand, and the International and various of its locals on theother, covering the working conditions of employees in anumber of bargaining units represented by the Internation-al and/or those locals. The agreement, by its terms, wentinto effect for the original signatories as of October 3, 1966;was to apply to other bargaining units when and if theInternational and/or other locals acquired appropriateBoard certifications; and was to be effective for at least 3years.Article XIII 2(b)(2) of the contract concerns the secondstep of the grievance procedure and states as follows:Meetings between representatives of the Local andlocalmanagement shall be arranged at mutuallyagreeable times for the purpose of discussing suchgrievance. In those cases where it is mutually agreed byManagement and Local representatives that an inspec-tion of the job would be helpful in settling the case, asub-committee of the Local with Management repre-sentatives shall be allowed to make an inspection of thejob. Local representatives may include the BusinessAgent or his Assistant or officers of the Local.On or about April 27, 1967, the International-which, atthe Dover plant, acted through Local 705-was certified bytheRegionalDirector for Region 8 of the Board asexclusive bargaining agent for a unit consisting of:All production and maintenance employees [at theDover plant] including group leaders and productionplating specialists, excluding all office clerical employ-ees,engineering technicians, shipping and receivingclericalsand professional employees, guards, andsupervisors as defined in the Act,hereby granted to the extent it seeks corrections which have been made bythis order, in all other respects, it is denied3Exceptwhen it becomes necessary to distinguish between theInternationaland Local 7054The Union's joinder in the stipulation was without prejudice to itscontention-being made in other Board proceedings now pending-that amulti-General Electric-plant umt is likewise an appropriate bargaining unit5Unless the contrary is indicated, all dates referred to herein fall within19696Throughout the hearing, different names were used for the jobs inquestionThe General Counsel and his witnesses continually referred toand thereupon, pursuant to the terms of the NationalAgreement, the Union became a party thereto.I find, pursuant to the stipulation of the parties,4 that theunit described above is appropriate for the purpose ofcollective bargaining within the meaning of the Act.B.Chronology of EventsOn May 19, 1969,5 Local 705, through a steward, filed agrievance concerning the wages being paid for two jobsbeing performed at the plant, jobs "in the FabricationDepartment, namely Grinding and Set-up Punch Press." Ineffect, by its action, Local 705 was seeking to restore thepay for the first job, now rated at "R-16" on Respondent'spay scale, to the R-17 rating from which it had beendowngraded in 1965, and to upgrade the second job fromits present R-17 to R-19; and it requested a written answerby next day. On the 20th, Respondent, through severalforemen, responded: "We feel the General Operator andSet-upFabrication and General Operator and Set-upforming rates are proper."6The grievance having been thus denied, Local 705 causedit to be referred to local plant management (Step 2 of theestablished grievance machinery), and a meeting betweenplant officials and Local 705 representatives was held onJuly 7. The former explained, with respect to the grinders'job, that the downgrading from R-17 to R-16 had resultedfrom a reshuffling of functions-the elimination of certainduties and the assignment of other duties to a group leader;the latter, in effect, disputed that there had been any realchange. As for the set-up punch pressman'sjob, the Localrepresentatives contended that his rate was below thatprevailing for similar jobs in the area, a contention whichwas not acquiesced in by management.The meeting ended with a request by Local 705'spresident,Emmet Schide, for another meeting with anInternational representative in attendance; he expressedthe need "for someone better qualified."Paul Rinaldi, International representative, was apprisedof the matter at the July meeting of Local 705's executiveboard. (He had not been aware of the grievance earlier.)Learning also that-apparently by inadvertance-thegrievance had now been referred to the Union's "NationalOfficers" in New York City for discussions with Respon-dent's top management (Step 3 of the grievance procedure),he took steps, by agreement with Respondent, to have thematter referred back to Step 2; and a second meeting wasscheduled for August 28.Rinaldi was present at the second meeting, at which, onceagain, the merits of the grievance were discussed.During this meeting, company representatives pointedout that, with respect to the grinder's job, the workthe "grinders"and the "set-up punch press man" while Respondent, inreferencesby counseland in explanations by witnesses,characterized thejobs aspartsofthecategoriesof "General Operator and Set-UpFabrication" and "General Operatorand Set-up Forming," respectivelyBut it is clear, and I find, that there was no confusion in the parties' mindsas to which jobs were involved, they were, in fact-throughout thediscussions which are noted below and throughout this hearing-concernedwith two specific, clearly identifiable, and identified jobs at the plant Forconvenience sake, I shall here refer to them as those of "grinder" and "set-up" punch press man " 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformed had, prior to 1965, been in a new operation andon a limited basis; when it was decided that the volume ofbusinesswarranted a continuation, a redefinition andreevaluation took place which resulted in the reduction ingrade-all prior to the Union's certification as bargainingagent. As for the punch press job, Local President Schidefurnished some, but incomplete, information with respectto his survey of area rates. In the course of the discussion,Elsworth, an industrial relations officer of Respondent, saidthat the current grades for the two jobs had been set onlyafter they had been compared with other jobs in the plantand fitted into the occupational structure; but, asked forany documentary material relating to such a study, he saidhe knew of no such material.Rinaldi indicated that the Union could not properlyprocess the grievance without having examined thejobs inquestion in order to compare them with others; and heasked permission to come into the plant for this purpose.Elsworth denied the request at this time;itwas againstcompany policy, he said, to allow "outsiders" in the plant,but he would check into the matter.Several days later, Harold Ramsey, who, as the Doverplant's employee and community relations supervisor, hadattended both grievance meetings, gave Schide Respon-dent's answer to Rinaldi's request: it would not permit himto enter the plant for the purpose indicated. At or about thesame time, Ramsey showed Schide a job analysis formcovering the grinders' reduction of which, he said, Elsworthhad been unaware at the time of the meeting, and he invitedSchide to make a copy for himself.On or about October 14, Schide met with Ramsey.? Thecircumstances of the grievance were reviewed for the thirdtime. In the course of the discussion, Ramsey expressed awillingness to abide by the Board's final decision in apending case,8 but Schide was not willing to wait. The issue,he said, boiled down to whether Respondent wouldincrease the rates as requested or would permit Rinaldi toconductan in-plant evaluation. At or about this point,Ramsey offered to make and to furnish a video tape of theoperations on the two jobs, a tape which could be studiedby Rinaldi. At meeting's end, Schide said he wanted toreview this suggestion with Rinaldi.Next day, having discussed the video tape offer withRinaldi, Schide told Ramsey that it was not acceptable.This was the parties' last contact on the subject. Theunfair labor practice charge initiating this proceeding wasfiled on October 27 9C.Discussion-ConclusionsIt is well settled,and Respondent concedes, that,absentan effective waiver,Section 8(a)(5) ofthe Actrequires an°The meeting was set up at Schide's request, upon his having heard thatRespondent would like to make further attempts to settle the matter "at thelocal level." (Rinaldi did not attend )BThe reference was to a case involving Respondent's Youngstown,Ohio, plant,a proceeding in which a Board decision has since issued Seeinfra9Meanwhile, the 3-year period constituting the term of the collective-bargaining agreement referred to earlier herein had ended on October 26.Shortly thereafter,no new agreement having been reached,the employeesat the Dover plant (along with those at other of Respondent's installationsforwhich the International or one of its affiliates acted as bargainingemployer, upon request, to furnish all information relevantand necessary to a bargaining representative's intelligentperformance of its function, among others, of policing andadministeringan existing agreement.And the "furnishingof information" includes the granting of permission toconduct in-plant time studies.ioRespondent here contends, first, that the Union haswaived its statutory right herein by virtue of Article XIII2(b)(2) of the collective-bargaining contract, quotedsupra,in the subsection on "Background and Setting." (At nopoint in their discussion-I find-did either Union ormanagement representatives suggest resort to this aspect ofthe grievance machinery.) But the Board has already passedupon this contention, based upon the identical clause: thesecond-step joint inspection of a job was designed to help tosettle a grievance and was no substitute for a union's needfor information to help evaluate a grievance and todetermine upon future action; neither the provision nor thenegotiations which led to its adoption constituted a waiverof the statutory right to information.ii There has been nowaiver here.Next, Respondent contends that a union timestudy of thejob of set-up punch press man was notrelevantto theUnion's performance of its duties as bargaining representa-tive. Since the Union's asserted basis for this aspect of thegrievance was that the rate was out of line with communityrates, a resolution of the issue-the argument runs-wouldnot be furthered by anon-the-jobevaluation of the set-uppunch press man's duties. The argument ignores the factthat, since (I here find) the present rate on the job was setafter an on-the-job evaluation by Respondent's representa-tive, a similar operation by a union representative mightwell furnish the Union with information which wouldbolster its community-rates position or which would,indeed, cause it to abandon its position.12 I find that therequested timestudy was relevant to the processing of thisaspect of the grievance.Finally,Respondent contends that the General Counselhas not established thenecessityfor the requested in-plantjob evaluation. Encompassed within thisgeneralcontentionare a number of subarguments: (a) There is noper serighton the part of a bargaining representative to make such astudy, as claimed by the charging party; it may or may notbe necessary, depending on the circumstances. (b) Therequest was made by the Union, assertedly without givingthe basis therefor, even though other methods of acquiringthe necessary information had not been explored. (c)Assuming, without conceding, that Article XIII 2(b)(2) didnot amount to a waiver, the on job inspection which itaffordedmight have provided all the information theUnion needed to process the grievance. (d) Respondent didnot finally reject the Union's request. It made severalagent)went on strike The strikewas still in effect at the time of the instanthearing10Wilson Athletic Goods Mfg Co, Inc,169 NLRB No 8211General Electric Company (Hickory North Carolina plant),173 NLRBNo 22,enfd414 F 2d 918 (C A 4) (filing ofthe grievances in questionpreceded the adoptionof the clause),GeneralElectricCompany(Youngstown Lamp Plant),180 NLRB No 13 (filingpostdatedadoption ofclause)12SeeFafnir Bearing Co,146 NLRB 1582 (enfd 362 F 2d 716 (C A 2)),at 1587 GENERAL ELECTRIC COMPANY17counterproposals, including the offer of the video tape,counterproposals the effectuation of which might havegiven the Union whatever information it needed. (e) TheUnion precipitously rejected Respondent's offer to furnisha video tape, without reason other than "total unacceptabil-ity,"even though, assertedly, the tape, viewed anddiscussed with the incumbents of the jobs, would eitherfurnish all the information the Union needs or, at the least,form the basis for further discussion with Respondent. (f)Lastly-and this pervades all the other subarguments-theUnion's agents, by their summary rejection of all proposalsexcept theirinsistenceupon an in-plant evaluation,prematurely closed off all approaches to their supposedobjective.Under thecircumstances,Respondent submits,there had been no refusal to bargain on its part.The resolution of the problem lies in the properinterpretation of the word "necessary," as used in thepresent context.13 In agreementwith Respondent, I do notbelieve a job evaluation is "necessary" merely because abargaining representative claims or even believes that it isnecessary. On the other hand, I am not persuaded that, inorder for the evaluation to be considered a necessity, it needbe shown that there is no alternative. The test, I submit iswhether under the circumstances, the action proposed is theonly reliable and reasonably expeditious device foraccomplishing an objective of the Act-making it possiblefor abargainingrepresentative intelligently to precess agrievance.Here, I find, there were no officials of Local 705 whowere able to make an evaluation of the two jobs in question,whether by in-plant inspection or otherwise; it was"necessary" that the evaluation be made by someone whowas qualified, such as Local 705's designee, Rinaldi.Furthermore, I find, in agreement with the GeneralCounsel, that Respondent's offer to furnish video tapes ofthe jobs to Rinaldi did not, constitute a necessarily reliableand reasonably expeditious substitute for an in-plantevaluation. For one thing, opportunity abounds for thecamera to be selectively deficient, by design or otherwise, adisabilitywhich might or might not be detected by aworkman unversed in job study; for another, a tape,however skillfully produced, must of necessity omit muchof the contextual surroundings in which the job isperformed. (Significantly, Respondent had established therates on the jobs in question as a result of visual inspectionby more than one trained official, not by tapes.) 14 In myopinion, Rinaldi's examination of the tapes, at best, couldonly lead to further inquiries, a circumstance which couldonly delay discussions on the merits of the grievance. I findthat the in-plant job evaluation was "necessary."Indeed, the Board has passed 'upon the question in itsdecisions relating to Respondent's Hickory and Youngs-town plants.15 It found requested timestudies to be bothrelevantand necessaryto enable the union intelligently toprocess grievances. I find that the distinctions betweenthose cases and this which have been pointed out byRespondent are not differences in substance.16In sum, on what I consider to be a fair preponderance ofthe evidence, I find and conclude that Respondent failedand refused to bargain collectively with the bargainingrepresentative of its employees on and after August 28,1969.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.On and since August 28, 1969, by refusing theUnion's request to permit its International representative toenterRespondent'sDover plant for the purpose ofconducting job evaluations relevant and necessary to theprocessing of grievances, Respondent has refused and isrefusing to bargain with the Union within the meaning ofSection 8(a)(5) and (1) of the Act.4.The aforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action in order to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case13Most of the cases on thesubject have concernedthemselveswith therelevanceof the information in question,but therequirementofnecessityhas been injected,perhaps by indirection,in a numberof decisions. Forexample, inN.L.R.B.v.AcmeIndustrialCo.,384 U.S. 432, 435, the Court,in deciding whether a union was entitled to be furnishedwithcertaininformation although arbitration was available,said"Therecan be noquestion of the general obligation of an employer to provide informationthat is needed by the bargaining representative for the proper performanceof its duties." InHamburg ShirtCorp.,v N.LR.B.,419 F.2d 1275, 1276, theCourtofAppeals for the EighthCircuitnoted that"The Company'sdisclosure(of information about its one time studies shouldnot forclosethe Union from obtaining its own time studies.... TheUnion'sneedforthis linformation is apparent...... TheCourtofAppeals for thefinding that the employer's refusal to permit a union to make a piece ratestudy violated theAct, said,atpage 836: "Ifneededduring theperformance under an existing contract, [the informationto be derivedfrom the study] may beof even more significance in negotiationslookingtoward the making of an agreement." Finally, inTimken RollerBearing v.N.L.R.B.,325 F.2d 746, 751(C.A. 6), the court, in deciding whether theunion's right to the information in question derived from a contract orfrom the Act said that"the Union's right to wage information itneededtoadminister the bargaining agreement was a right which it had underSection 8(d) of [the Act] ...." (Emphasis supplied in all cases.)14 In the course of his testimony,John Donahue, general manager offorming and fabrication at the Dover plant and a witness:called byRespondent,said: "[How long it took to observe these jobs]would dependon actually setting down and putting all this together.It is a matter ofwatching.You can't just look at the machine and evaluate it, from thataspect.You have to look at it from the start,looking at the machine andobserving it in operation."15Citations at footnote 11,supra.16Also,seeGeneral Electric Company(Ohio Lamp Plant),,179NLRBNo. 122;Hamburg ShirtCorp.,,175NLRB No. 48, enfd. 419 F.2d 1275(C.A. 8); andWaycross Sportswear, Inc.,166 NLRB 101, enfd.403 F.2d 832(C.A. 5). 18DECISIONSOF NATIONALLABOR RELATIONS BOARDand pursuant to Section10(c)of the Act, I herebyrecommendthatthe Board issue the following:ORDER 17General Electric Company, at its Dover (Ohio) plant, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively with InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, and its Local 705, by refusing to permitthe Union, through its International representative, to enteritsDover plant for the purpose of conducting jobevaluationsrelevant and necessary to the processing ofgrievances.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of theirright to self-organization, to form labor organizations, tojoinor assistany labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from anyand all such activities except to the extent that such right (torefrain)may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, permit the Union, through itsInternationalrepresentative or other representative of itsown choosing, to enter Respondent's Dover plant for thepurpose of conducting job evaluations relevant andnecessary to the processing of grievances.(b) Postat itsplant at Dover, Ohio, copies of the attachednoticemarked "Appendix." 18 Copies of said notice, onforms provided by the Regional Director for Region8, afterbeing duly signed by its representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 8, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.1917 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations,and recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaived forall purposes18 In the event that the Board'sOrder isenforcedby a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of theNationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."19 In the event that this recommended Order is adoptedby the Board,this provision shall be modified to read."Notify theRegional Director forRegion 8,in writing,within10 days from the date ofthisOrder, what stepsRespondent has takento comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and its Local 705, as thestatutory bargaining representative of our productionand maintenance employees at our Dover (Ohio) Wireand Fabrication Operation by refusing to permit theUnion, through its International representative or otherrepresentative of its own choosing, to enter our plant forthe purpose of conducting job evaluations relevant andnecessary to the processing of employee grievances.WE WILL NOT in any like or related manner interferewith the efforts of the Union to bargain collectively onbehalf of our production and maintenance employees.ELECTRIC COMPANY(Employer)DatedByRepresentativeTitleThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysdate of posting and must not be altered, defaced, or coveredby any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1695Federal Office Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 513-684-3686.